BRETT, Judge.
The above styled and numbered cause having this day been brought to the attention of the Court, upon consideration thereof the Court finds:
That the petitioner on May 5, 1965 was sentenced by the district court of Tulsa County, Oklahoma, to a term of three years in the State Penitentiary, on a charge of petit larceny, after former convictions of felonies. That an attorney had been appointed to represent the defendant, ánd a plea of guilty was entered by defendant.
Petitioner was thereafter furnished a, transcript of the record in the proceedings in his case, and his appeal was duly filed in this Court. The appeal was thoroughly considered, and the conviction affirmed on September 8, 1965. Jackson v. State, Okl. Cr., 405 P.2d 702.
That on the same day that the appeal was lodged in this Court this petitioner filed herein a petition for writ of habeas corpus, seeking his release from confinement in the penitentiary. The writ was denied. Jackson v. Page, Okl.Cr., 411 P.2d 555.
On October 12, 1965 petitioner filed this petition for “writ of habeas corpus and/or post conviction appeal.”
This petitioner having had an appeal considered by this Court, as well as a petition for writ of habeas corpus, and having failed to allege the denial of any constitutional *558rights of the petitioner herein, the Court determines that said petition or application has no merit, and that the same should be dismissed.
It is therefore ordered that the petition for writ of habeas corpus and/or post conviction appeal filed herein on October 12, 1965, be and the same is hereby dismissed.